Citation Nr: 0216787	
Decision Date: 11/20/02    Archive Date: 11/26/02

DOCKET NO.  99-00 027	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for jungle rot of the right 
foot.

(The issue of the veteran's entitlement to service connection 
for residuals of trench mouth, including missing teeth for 
purposes of establishing eligibility for outpatient dental 
care under 38 C.F.R. § 17.191, will be addressed by the Board 
in a decision to be entered at a later time).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran served on active duty from June 1943 to May 1946.

This matter was most recently before the Board of Veterans' 
Appeals (Board) in July 2000, when it was remanded to the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, for the completion of additional 
procedural and evidentiary development.  Following the RO's 
completion of the requested actions, the case was returned to 
the Board for further review.

It is noted that the Board is undertaking additional 
development of the issue of the veteran's entitlement to 
service connection for residuals of trench mouth, including 
missing teeth for purposes of establishing eligibility for 
outpatient dental care under 38 C.F.R. § 17.191, pursuant to 
authority granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 
2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  When it is 
completed, the Board will provide notice of the development 
as required by Rule of Practice 903.  (67 Fed. Reg. 3,099, 
3,105 (Jan. 23, 2002) (to be codified at 38 C.F.R. § 20.903.)  
After issuing the notice and reviewing any response to the 
notice, the Board will prepare a separate decision addressing 
that issue.


FINDINGS OF FACT

1.  The existence of jungle rot of the veteran's right foot 
is not shown in service medical records compiled during his 
period of active duty.

2.  Beginning in 1998, more than 50 years following the 
veteran's discharge from service, various abnormalities of 
the veteran's right foot are initially shown by objective 
medical data, but no medical professional has determined that 
any such abnormality is a residual of the veteran's claimed 
inservice jungle rot of the right foot.

3.  No medical professional links any current abnormality of 
the veteran's right foot to his claimed inservice jungle rot.


CONCLUSION OF LAW

Jungle rot of the right foot was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 5100, 5102, 
5103, 5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.102, 3.156, 3.159, 3.303, 3.326 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

It is noted that in Stegall v. West, 11 Vet. App. 268, 271 
(1998), the U. S. Court of Appeals for Veterans Claims 
(Court) held that a remand by the Board confers upon the 
veteran or other claimant, as a matter of law, the right to 
compliance with the Board's remand order.  Moreover, the 
Court has further held that the Board itself errs when it 
fails to ensure compliance with the terms of its remand.  Id.  

In its remand of July 2000, the Board requested, in pertinent 
part, that the RO undertake actions to contact the veteran 
for additional information regarding his receipt of treatment 
for jungle rot of the right foot from the time of his 
separation from service to the present, to retrieve any 
available records of medical treatment compiled by VA and 
non-VA sources, and to permit readjudication by the RO of the 
claim in question.  The record reflects that the RO, by its 
letter of August 18, 2000, requested pertinent information 
from the veteran, to which he promptly replied, providing a 
list of the medical providers who treated him for jungle rot 
since his service separation.  Attempts were thereafter made 
to contact each of the medical providers, and as a result, 
two private medical professionals indicated that they had not 
treated the veteran for jungle rot, with another private 
treating physician noting that he had evaluated the veteran 
on one occasion in January 1998 for various disorders, among 
which were cellulitis and onychomycosis.  A report of that 
physician's examination of January 1998 was obtained and 
added to the claims folder.  As well, additional VA treatment 
records were obtained and made a part of the file.  Lastly, 
it is apparent that the veteran's claim for service 
connection for jungle rot of the right foot was readjudicated 
by the RO, as reflected by the supplemental statement of the 
case of July 2002.  Inasmuch as each of the actions sought by 
the Board in its July 2000 remand was fully accomplished by 
the RO, and neither the veteran, nor his representative, 
contends otherwise, no Stegall violation is found such as 
might warrant further remand action.  

It is also significant that a major change in the law was 
effectuated during the pendency of this appeal, when on 
November 9, 2000, the President of the United States signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminated the concept of a well-grounded 
claim, redefined and expanded the obligations of VA with 
respect to its duty to assist, and superseded the decision of 
the Court in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. 
App. Nov. 6, 2000) (per curiam order), which had held that VA 
cannot assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

As well, changes to the Code of Federal Regulations were made 
in response to the VCAA, and made effective November 9, 2000, 
except the changes to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and those involving 
38 C.F.R. § 3.159(c)(4)(iii), which were made effective 
prospectively for claims filed on or after August 29, 2001.  
See  C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a). 

As the veteran's claim herein at issue was pending when the 
aforementioned changes to the law and regulations were made 
effective, he is entitled to consideration of his claim under 
the version of the law or regulation most favorable to him.  
Karnas, supra.  In Janssen v. Principi, 15 Vet. App. 370 
(2001), the Court noted that the VA's General Counsel had 
determined that the VCAA is more favorable to claimants than 
the law in effect prior to its enactment.  See VAOPGCPREC 11-
2000 (Nov. 27, 2000).  Thus, consideration of this matter 
under the VCAA is to be herein afforded.

Under the applicable changes brought about by the VCAA, VA 
has a duty to advise the veteran of the requirements of his 
claim, to notify him of any information and evidence needed 
to substantiate and complete such claim, and to assist him in 
obtaining that evidence.  It is apparent that the veteran was 
specifically made aware of the changes brought about by the 
VCAA in the RO's letter, dated June 12, 2001, to him.  
Through such document, as well as the statement of the case 
and supplemental statements of the case provided to him by 
the RO, he was appropriately informed of the evidence needed 
to substantiate and complete his claim.  He also has been 
invited to submit evidence and argument in support of such 
claim.  

In Quartuccio v. Principi, 16 Vet. App. 183 (2002), the Court 
held that that both the statute, 38 U.S.C. § 5103(a), and the 
regulation, 38 C.F.R. § 3.159, clearly require the VA 
Secretary to notify a claimant which evidence, if any, will 
be obtained by the claimant and which evidence, if any, will 
be retrieved by the Secretary.  This has been accomplished by 
the VA in letter dated in June 2001.  In addition, VA has 
attempted to discern from the veteran from whom he received 
medical treatment for jungle rot of the right foot since his 
discharge from military service in May 1946 and has contacted 
each of the providers noted by the veteran, including those 
within the VA's health care system, in an attempt to obtain 
all pertinent records.  This has been accomplished, to the 
extent feasible. 

Lastly, as to the question of whether VA must offer the 
veteran a medical examination in connection with his claim 
for service connection herein at issue, it is found that the 
information and evidence on file do not establish that the 
veteran suffered an event, injury, or disease in service or 
has a disease listed in 38 C.F.R. §§ 3.309, 3.313, 3.316, 
3.317 manifesting during an applicable presumptive period 
provided the claimant has the required service or triggering 
event to qualify for that presumption.  In addition, the 
veteran has presented no evidence that the claimed disability 
or symptoms may be associated with the established event, 
injury, or disease in service or with another service-
connected disability.  Accordingly, a medical examination is 
not found to be necessary in this instance.  See 38 U.S.C.A. 
§ 5103A(d); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159(c)(4)).  


Factual Background

An enlistment medical examination in March 1942 disclosed no 
evidence of jungle rot of the right foot.  Service medical 
records compiled thereafter, including the report of a 
separation medical examination in May 1946, are negative for 
any complaints or findings of jungle rot of the right foot.  

Contained in the claims folder are medical records prepared 
by the service department from 1947 to 1961 in connection 
with his service in the United States Marine Corps Reserve.  
Such records consist of periodic medical evaluations, none of 
which contain complaints or findings involving jungle rot of 
the veteran's right foot.

Received by the RO in May 1998 was the veteran's initial 
application for VA compensation benefits, wherein he alleged 
entitlement to service connection for jungle rot of the right 
foot.  He therein noted that his jungle rot had originated in 
1943.

Following the RO's denial of the veteran's claim in July 
1998, he submitted a notice of disagreement in November 1998, 
wherein he reported that his jungle rot had its onset in 1945 
when stationed in Guam.  Postservice treatment therefor was 
noted to have been received at a VA medical facility in 
Charleston, South Carolina.

The veteran was afforded an RO hearing in March 1999, at 
which time testimony was received, to the effect that his 
jungle rot had originated in service, that it was present 
upon his discharge from service and treated thereafter with 
over-the-counter medications, and that he had initially 
sought VA treatment therefor approximately one year prior to 
his hearing.  

Pursuant to his request, the veteran was scheduled to appear 
before the Board in Washington, D.C., in June 2000 in order 
to present testimony in support of his claim for service 
connection for jungle rot of the right foot.  Appropriate 
notice of the date and time of such proceeding was furnished 
to him in May 2000, but he failed to appear.  No other 
request for a hearing remains pending at this time.

Following entry of the Board's remand in July 2000, the 
veteran was contacted by the RO at the Board's request and 
asked to provide the names and addresses of all medical 
providers who had treated him for jungle rot of the right 
foot since his discharge from military service.  In response, 
he provided VA Forms 21-4142, Authorization and Consent to 
Release Information to the Department of Veterans Affairs, 
for Doctors Phelps, Harris, and Po.  Therein, he indicated 
that Dr. Phelps had treated him in 1959 for jungle rot, that 
Dr. Harris had evaluated him during 1991, and that Dr. Po had 
seen him in 1997 and 1998 because of jungle rot.  Efforts to 
contact such providers were initiated by the RO in October 
2000, and through initial and follow-up contacts, Dr. Phelps 
responded that he had never treated the veteran for jungle 
rot, Dr. Harris stated that the veteran had not been seen in 
his office during 1991, and Dr. Po replied that he treated 
the veteran on one occasion in January 1998, with such 
examination indicating the presence of varicose veins, 
bilateral pedal edema, painful onychomycosis of the right 
foot, and yielding pertinent diagnoses of cellulitis and 
painful onychomycosis.  No link between the veteran's claimed 
inservice jungle rot and either diagnosed entity was noted by 
Dr. Po.

Contained within the claims folder are records of VA 
outpatient medical care received by the veteran from 1998 to 
2000 for a variety of disorders, including stasis dermatitis, 
cellulitis, overlapping toes, onychomycosis, pes planus, foot 
callosities, corns, tinea pedis, and hammertoes.  Findings or 
opinions linking any diagnosed entity of the right foot to 
claimed inservice jungle rot of the right foot are not 
identified therein.

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  When a disease is 
not initially manifested during service, "direct" service 
connection may nevertheless be established by evidence 
demonstrating that the disease was in fact incurred or 
aggravated during the veteran's service.  See 38 U.S.C.A. 
§ 1113(b); Hensley v. Brown, 5 Vet. App. 155, 158 (1993).  

In order for service connection for a particular disability 
to be granted, a claimant must establish that he or she has 
such disability and that there is a relationship between the 
disability and an injury or disease incurred in service or 
some other manifestation of the disability during service.  
Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998); see 
also Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).

Available service department records fail to indicate that 
the veteran was engaged in combat with the enemy during his 
period of active duty, nor does he contend that he was 
engaged in combat with the enemy at the time of his asserted 
incurrence of jungle rot of the right foot while in military 
service.  See VAOPGCPREC 12-99 (Oct. 18, 1999).  As such, the 
provisions of 38 U.S.C.A. § 1154 are not for application in 
this matter.  

On appeal, the veteran alleges that jungle rot of his right 
foot originated in service, that his jungle rot was present 
at the time of his discharge from service in May 1946, and 
that he obtained over-the-counter medication to self-treat 
his jungle rot subsequent to service.  Service medical 
records in no way corroborate the veteran's account, there 
being no notation of inservice treatment for jungle rot or 
any indication that jungle rot was present on the occasion of 
a separation medical examination in May 1946.  Postservice 
treatment involving the right foot is not shown until 1998, 
when the veteran's receipt of treatment for onychomycosis, 
cellulitis, and tinea pedis, among other disorders, was 
initially demonstrated.  Moreover, it is noteworthy that no 
medical professional offers findings or opinions that any 
currently shown skin or other disorder of the veteran's right 
foot is a residual of the claimed inservice jungle rot or 
otherwise links jungle rot of the veteran's right foot, if 
any, to his period of military service from June 1943 to May 
1946 or any event thereof. 

The veteran's assertions as to the linkage between current 
disability of his right foot and reported inservice jungle 
rot are not supported by competent evidence or otherwise 
substantiated by the record.  It is pointed out that the 
veteran is not shown to be in possession of the medical 
training or knowledge, such as would transform his opinions 
as to medical diagnosis or etiology into competent medical 
evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  As a preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for 
jungle rot of the right foot, the appeal must be denied.


ORDER

Service connection for jungle rot of the right foot is 
denied.


		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

